Citation Nr: 1532979	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for menstrual disorders, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for muscle and joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision that, in pertinent part, denied service connection for menstrual disorders; and from a July 2009 rating decision that, in pertinent part, denied service connection for muscle and joint pain.  The Veteran timely appealed.

In July 2014, the Veteran testified during a video conference hearing before the undersigned at the RO.

In October 2014, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War from February 1991 to March 1991.

2.  The Veteran does not have a current menstrual disorder, to include cervical dysplasia, that is related to a disease or injury during active service; the Veteran does not have an undiagnosed illness, characterized by menstrual disorders.

3.  Muscle and joint pain pre-existed the Veteran's service in the Southwest Asia Theater of operations during the Persian Gulf War; and current disabilities of either hip or shoulder are not shown to have manifested during active service or within the first post-service year.

4.  Resolving all doubt in the Veteran's favor, bilateral knee degenerative joint disease had its onset in service.  

CONCLUSIONS OF LAW

1.  Menstrual disorders, to include cervical dysplasia, were not incurred or aggravated in service; and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

2.  Disabilities manifested by muscle and joint pain, other than bilateral knee degenerative joint disease, were not incurred or aggravated in service; and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

3.  Bilateral knee degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through March 2007 and February 2009 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claims, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

The RO's attempt to obtain the Veteran's service treatment records in 2007 was unsuccessful; further attempts to find such records would be futile.  The Veteran reportedly does not have any service treatment records in her possession.  She has submitted statements to support her claims.

The RO or VA's Appeals Management Center (AMC) has obtained copies of outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record.  The opinions expressed therein are predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Specific to Persian Gulf War service, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; signs or symptoms involving the respiratory system; sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; or menstrual disorders.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2016; and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period).  

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations during the Persian Gulf War, and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  In this case, information obtained from VA's Beneficiary Identification Records Locator Subsystem (BIRLS) in December 2007 shows that the Veteran served in Southwest Asia Theater of operations from February 1991 to March 1991; and her DD Form 214 reflects receipt of the South West Asia Service Medal with one star.  This medal generally indicates service in the area and time period referenced under 38 C.F.R. § 3.317.

The term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2014).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Furthermore, these are claims where service treatment records are not available.  The Court has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records"). 




A.  Menstrual Disorders

The Veteran contends that service connection for menstrual disorders is warranted.  She reported an obstetrics history significant for three spontaneous abortions occurring in 1988, 1991, and 1992; and a termination of pregnancy in 1990.  Records also show two live births in 1994 and in 1995.  The first spontaneous abortion was prior to her active service in the Southwest Asia Theater of operations during the Persian Gulf War.  

Post-service, in May 2006, the Veteran reported intermenstrual spotting since January 2006.  Mild dysplasia was also noted.  A "CopperT" intrauterine device (IUD), which had been in place for 11 years, was removed in June 2006; and a "Mirena" IUD was placed.  The Veteran then reported no menses, consistent with proper placement of Mirena IUD, in April 2007. 

Because no records are available that pertain to each of the Veteran's early miscarriages, the April 2007 VA examiner was unable to make any assessment of possible link between time in active service in the Gulf War and the first trimester miscarriages.  The examiner suggested that the Veteran's worsening dysmenorrhea was after the birth of her second child, which coincided with the time of copper IUD placement; and there was complete resolution of symptoms, after the Mirena IUD was properly placed.

Records show that, in December 2011, the Veteran denied any female problems.  She reported no frequent menses and no heavy bleeding.  She reported no vaginal discharge, no pelvic pain, and no incontinence.  A pap smear at the time was negative for precancerous cells, and cultures were negative; the Veteran did not have chlamydia or gonorrhea.  Records show that an IUD was again removed and replaced in April 2012.

In July 2014, the Veteran testified that she had "very painful periods" and suffered two miscarriages shortly after returning from active service in Iraq.

Following the Board's October 2014 remand, the Veteran underwent a VA gynecological examination in February 2015.  She reported her obstetrics history, and reported that she never went on sick-call for any complaints in active service.  The Veteran reported that an IUD was now in place, and that she did not have any gynecological problems.  She reported no symptoms related to a gynecological condition-including any diseases, injuries, or adhesions of her reproductive organs.  She did undergo a loop electrosurgical excision procedure in 2006 for cervical intraepithelial neoplasia (an abnormal papsmear).  X-rays taken of the pelvis in February 2015 also revealed mild degenerative joint disease of the right and left hips.

The February 2015 examiner noted that the Veteran had a diagnosis of cervical dysplasia in 2006; however, her recent papsmear was negative for dysplasia, and negative for pre-cancerous cells.  The February 2015 examiner stated that the Veteran did not have a current diagnosis of dysplasia, and opined that it is less likely than not that the Veteran's diagnosis of cervical erosion is related to a specific exposure event experienced by the Veteran during active service in Southwest Asia.

In an addendum, the February 2015 examiner noted that the Veteran had an elective abortion while on active service; and that no medical treatment was rendered at the time of the two miscarriages.  The examiner also noted that the Veteran presently has an IUD that was inserted many years post-service, and that the Veteran reportedly was not being treated for any menstrual condition.  Her most recent papsmear was negative for precancerous cells and for dysplasia.  Based on this evidence, the examiner found that the Veteran did not have a current diagnosis of dysplasia; and opined that the Veteran's past-diagnosed dysplasia was neither caused nor incurred as a result of active service, but was diagnosed many years post-service.

Here, the Veteran exhibited signs or symptoms of menstrual disorders in active service and post-service, which are objective signs of undiagnosed illness under 38 C.F.R. § 3.317(b).   However, the February 2015 examiner attributed the Veteran's menstrual disorders to a known clinical diagnosis of cervical dysplasia.  Thus, a disability manifested by menstrual disorders cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf. 
  
As for service connection on a direct basis, the report of the February 2015 examination weighs against a finding of any current menstrual disorder; and against a finding that cervical dysplasia had its onset in active service, given that it was first diagnosed many years post-service and that the Veteran had not sought in-service treatment for any menstrual disorders.  In this case, the Veteran also reported that she was not being treated for any current menstrual disorder; and reported the onset of dysplasia post-service in 2006.  The Board acknowledges the examiner's opinion that the Veteran's dysplasia was neither caused nor incurred as a result of active service.  Even with heightened consideration afforded due to the absence of service treatment records, service connection is not warranted because there is no current disability manifested by menstrual disorders; and the evidence weighs against a finding of in-service dysplasia.  The Board finds the February 2015 opinion is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the opinion is afforded significant probative value.  

While the Veteran is credible in her descriptions of "very painful periods" and suffering two miscarriages shortly after returning from active service in Iraq, she is not shown to be competent to render an opinion as to the nature of her underlying menstrual disorders, or to identify cervical dysplasia as responsible for symptomatology she experienced in active service.  On these matters, the Board finds the competent medical evidence of record to be the only probative evidence of record.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for menstrual disorders, to include as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49. 

B.  Muscle and Joint Pain

The Veteran contends that service connection for muscle and joint pain is warranted. 

During an April 2007 VA examination, the Veteran reported that her muscle and joint pain began in active service around 1989; and that muscle and point pain seemed to worsen when the weather was cold or rainy.  The Veteran also reported that she hurt both her knees, ankles, and the top of her foot; and that, sometimes, her right knee gave out on her.  She reported complaints of knee pain in active service, and reported having stress fractures in the long bones of her shins after long runs or hikes.  The Veteran referred to these as "shin splints" and that she used over-the-counter medications; and that they no longer bothered her that often, unless it was really cold and rainy.

On examination in April 2007, there was no synovitis or muscle tenderness.  The Veteran did not have any muscle or joint pain when examined.  The examiner found no references to muscle and joint pain in the claims file.

In February 2009, the Veteran's roommate stated that the Veteran complained of joint pain; and that, on numerous occasions, he witnessed the Veteran's knee, foot, or ankle giving way and that the Veteran almost fell.

VA treatment records, dated in March 2009, show that the Veteran walked slower and that she complained of her knees hurting more.

X-rays taken of the Veteran's knees in June 2011 revealed mild degenerative disease of both knees.

VA treatment records, dated in March 2012, reflect complaints of knee pain when going up and down stairs.  The Veteran denied muscle weakness or pain, and denied joint stiffness or swelling.  In December 2012, the Veteran complained of left knee pain "giving out" more and trouble walking.  She required more consistent use of anti-inflammatory medications to reduce inflammation and pain.

VA treatment records, dated in April 2013, reflect complaints of right shoulder pain of one month's duration.  At that time there was full range of motion, although raising the Veteran's arm overhead increased her pain.

Records show chronic bilateral knee pain in May 2013, with right greater than left, and worsening pain and function recently since the Veteran started working on a sanitation truck earlier this year.

In July 2014, the Veteran testified that she had received physical and occupational therapy for her joint and knee pain.  She testified that the joint pain in her knee had been diagnosed as osteoarthrosis.  The Veteran also testified that she suffered from bursitis in her hip joint.   

Following the Board's October 2014 remand, the Veteran underwent a VA examination in February 2015.  The Veteran reported a history of running and hiking in combat boots as causing her to have knee problems.  She reportedly went on sick-call for knee pain and was given Motrin for relief.  She reported having pain in both her knees, along with degenerative joint disease and an anterior cruciate ligament issue with one knee.  She continued to take medication for pain relief.  X-rays taken of both knees in June 2011 had revealed mild degenerative joint disease.

The February 2015 examiner noted that the diagnosis of bilateral knee degenerative joint disease is a disease with a clear and specific etiology.  The February 2015 examiner explained that the Veteran's degenerative joint disease is a "wear and tear" of joint surface; and opined that it is less likely as not that the Veteran's claimed knee pain, diagnosed as degenerative joint disease, is related to a specific exposure in Southwest Asia during active service.

Later that same month, in an addendum, the February 2015 examiner noted that degenerative joint disease of bilateral knee was not shown in active service; and that literature supports the causes of degenerative joint disease as obesity, aging, or injury.  Given that the Veteran's current body mass index of 32.06 was considered obese by national guidelines, the February 2015 examiner opined that the Veteran's current bilateral knee degenerative joint disease was not caused or incurred as a result of her active service.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the evidence reflects that the Veteran reported symptoms of muscle and joint pain prior to her active service in the Southwest Asia Theater of operations during the Persian Gulf War. VA will not pay compensation under 38 C.F.R. § 3.317 for aggravation of disabilities resulting from pre-existing undiagnosed illnesses.  See 60 Fed. Reg. 6,660 (February 3, 1995). 

Moreover, the February 2015 examiner attributed the Veteran's symptoms of muscle and joint pain to a known clinical diagnosis of degenerative joint disease.  Thus, a disability manifested by muscle and joint pain cannot be considered an undiagnosed illness or a qualifying chronic disability for entitlement to service connection based on the Veteran's service in the Persian Gulf. 

With regard to direct service connection, the weight of the evidence is against a finding that the Veteran's current disabilities of either hip or shoulder had their onset during active service or within the first post-service year.  Except for a bilateral knee disability, the February 2015 examiner found that the Veteran's complaints of joint pain and problems started after her active service.  Nor is there a showing of a continuity of symptomatology since active service of degenerative joint disease of either hip or shoulder.  The weight of the evidence is against a grant of service connection for disabilities manifested by muscle and joint pain other than a bilateral knee disability.

With regard to direct service connection for a bilateral knee disability, there again is no competent evidence of arthritis of the knees in active service or within the first post-service year.  In fact, mild degenerative joint disease of both knees was first documented in 2011, many years after the Veteran's discharge from active service.  Moreover, the April 2007 VA examination reflects no diagnosis of any muscle or joint disease.

Here, the February 2015 examiner claimed to have reviewed the Veteran's service treatment records, and indicated that the records were silent for diagnosis and management of an osteoarthritis condition-i.e., bilateral knee degenerative joint disease.  It appears that the examiner had not considered the Veteran's statements of having knee pain in active service prior to her deployment to Southwest Asia, and her using over-the-counter medications both in-service and post-service for relief of knee pain.  Rather, the February 2015 examiner based an adverse opinion as to causation on the nearly 20-year gap between the Veteran's active service and her current bilateral knee degenerative joint disease, along with her current body mass index.  This premise, however, is not factually accurate.  In this regard, the February 2015 opinion lacks probative value because it was based on an inaccurate factual premise.  As noted throughout this appeal, the Veteran's service treatment records were lost and not available for review by the examiner.  

Also, the Veteran has claimed a continuity of symptomatology with regard to her bilateral knee pain, which has been intermittent since active service.  Again, the Board finds the Veteran's statements to be credible.  She is competent to report what occurred in service and after service because her statements regard her first-hand knowledge of a factual matter.  Accordingly, as there is lay evidence of bilateral knee pain in service and lay evidence of a continuity of symptomatology of bilateral knee pain after discharge, as well as a current diagnosis of bilateral knee degenerative joint disease, service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Resolving all doubt in the Veteran's favor, the Board finds that bilateral knee degenerative joint disease had its onset in service.  See 38 C.F.R. § 3.102 (2014).  


ORDER

Service connection for menstrual disorders is denied.

Service connection for disabilities manifested by muscle and joint pain, other than a bilateral knee disability, is denied.

Service connection for bilateral knee degenerative joint disease is granted.




____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


